Title: To Benjamin Franklin from John Diot, 28 July 1779
From: Diot, John
To: Franklin, Benjamin


Sir
Morlaix the 28th. July 1779.
The Owners of the Black Prince privateer haveing intrusted me With the managment of all the business and transactions here, Concerning Said Vessell, I have the honnour to forward to your Excellency, a Journal of her proceedings at Sea, by which you’ll See, that Captn. Merchant, Mr. Luke Ryan, one of the owners on board, as well as all the Rest of the Crew, have behaved in this Cruize with as much Courage as Wisdom.
They Brought in here on Sunday last 25th. Instant their prize brig Call’d, the Dublin, Whereof Morgan Griffith was Master formerly, and Mr. Bennet Negus, Second Lieutenant of the Black Prince, was prize Master. She was bound from Bristol to Dublin and is Loaded with Sundry Sorts of Goods, whereof I Shall have the honnour to forward the particulars to your Excellency hereafter.
Captn. Marchant Sent ashoare on Monday last, 26th. Inst., Ten Men and Boys, going Security for Twelve Ransoms made at Sea, as particulars in the Journal, and they all Went this day to Carhaix under Guard of Three Marechaussés, untill the Ransoms they are bail for are payd.
We have Sent Expresses to Brest and all the harbours in the Neighbourhood, to Enquiere whether the Spanish Prize, El San Joseph Brig, which the Black Prince Retook at Sea Came Safe to port; but Our hearing no News of her, makes us beleive that She again fell in the hands of Our Ennemyes, as We shou’d Certainly have heard of her ’ere now.
There was Five English prisonners, which I got landed here and put in the Gaol of this Town, where they’ll be laying at the disposall of your Excellency, and in a few posts I Shall have the honnour to forward their Names to Your Excellency, along with other particulars.
The Black Prince has equally made some prisonners at Sea, which Thro’ want of Room on board, Were Released, on their paroles of honnour and Obligations under handwriting drawn by M. Ryan, which obligations Captn. Marchants took on himself to forward to Your Excellency, without Acquainting the Owners of the Vessell, the Commissary, or the Admiralty-Office of it, therefore, I must beg leave to Refferr Your Excellency to said Marchant’s Letter about ’em.
I Must allso beg leave to Request Your Excellency wou’d prompt the Condamnations of the prizes of the Black Prince, as the Sundry Sorts of Goods, their Cargoes are composed of, Suffer and decay beyond Expression by the long delay they are submitted to.
I Remain with Respect Sir Your most Obedient and most Humble servant
Jn Diot
To His Excellency B. Franklin Minister of the United States of North America at the Court of France Passy.
 
Notation: Diot. Aout 26. 1779
